DETAILED ACTION
Applicant's submission filed on 5 November 2021 has been entered.  Claims 1, 2, 8, 10, 11, and 16-21 are currently amended; no claims are cancelled; claims 3-7, 9, and 12-15 are previously presented; no claims have been added.  Claims 1-21 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see page 9, filed 5 November 2021, with respect to “Claim Objections” have been fully considered and the examiner notes the applicant has made the appropriate corrections to overcome the objection.   
Applicant’s arguments, see page 9, filed 5 November 2021, with respect to “Claim rejections under 35 U.S.C. 112” have been fully considered and the examiner notes the applicant has made the appropriate corrections to overcome the rejection.   
Applicant’s arguments, see page 9, filed 5 November 2021, with respect to “Claim rejections under 35 U.S.C. 101” have been fully considered and the examiner notes the applicant has made the appropriate corrections to overcome the rejection.   
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of U.S. Patent No. US 10,291,359 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as detailed in the following table, the claims in the instant application are anticipated by the US Patent claims.

Instant Application
US Patent US 10,291,359 B2
A method for wireless communications, comprising:
A method for wireless communications, comprising:
obtaining a payload to be transmitted;
obtaining a payload to be transmitted;
partitioning the payload into a plurality of blocks;
partitioning the payload into a plurality of blocks;
partitioning each block of the plurality of blocks into a plurality of sections, 

wherein the plurality of sections of each block of the plurality of blocks comprises a first section and a second section;
partitioning each block of the plurality of blocks into a plurality of sections
…wherein the plurality of sections of each block of the plurality of blocks comprises a first section, a second section, and a third section…;

deriving redundancy check information for each section of the plurality of sections;
generating a plurality of codewords, each comprising a block of the plurality of blocks and the redundancy check information for each section of the block, wherein a location of each of the sections in the codewords is determined based on an error rate corresponding to each of the sections 

such that the first section of each block of the plurality of blocks has a lower error rate than the second section of the block.
generating a plurality of codewords, each comprising a block of the plurality of blocks and the redundancy check information for each section of the block, wherein the sections in a respective codeword of the plurality of codewords are arranged in the codeword based on an error rate corresponding to each of the sections 
…wherein the first section of each block of the plurality of blocks has a lower error rate than the second section of each block…


As independent claims 8 and 16-21 are written to be parallel to claim 1, they are similarly rejected mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416